DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 08/09/2022. Claims 1, 15, 16, 17, 18,  were amended. No claims were newly added. Claims 5, 8, 10-12, 14, 19 and 20 are canceled.
Claim Objections
Claims 1, 17 and 18 are objected to for reciting “the structure”, which should be amended to “the surface structure” to provide explicit antecedent basis for the claim terms. 	
Further, claims 1, 15, 16, 17 and 18, and all claims depending therefrom, are objected to for the following reason:
Claims 1, 15, 16, 17 and 18 recite “wherein structural elements in each of the at least two groups of structural elements are homogeneous”.
However, the claims do not appear to have explicit antecedent basis for “structural elements in each of the at least two groups”, since the claims do not require that each of the at least two groups has plural “elements”. That is, it is not clear from the claim whether each group of structural elements explicitly requires a plurality of structural elements, or whether “structural elements in each of the at least two groups of structural elements” can encompass a group of structural elements having only one structural element (see, e.g., Fig. 22 of Applicant’s invention with a group appearing to have a single structural element 62).
For the purpose of examination, the limitation will be interpreted to encompass each of the at least two groups of structural elements having either a single structural element or multiple structural elements.
Claims 3 and 4 are objected to for reciting “said structure”, which should be amended to “the surface structure” to provide explicit antecedent basis for the claim terms. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, 7, 9, 13, 15, 16, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al (U.S. Pub. 2006/0178643 A1, hereinafter “Sudo”) in view of Nakano et al (U.S. Pat. 9,821,120 B2, hereinafter “Nakano”).
Regarding claim 1, Sudo discloses a component, i.e., a syringe piston without a laminated film (see Fig. 1) for a syringe, the component comprising: 
a surface structure (made up of annular ridges “D”; see Fig. 1) formed in a region “A” (Fig. 1A) of the component, the region being less than an entirety of the component (i.e., the component is formed at least of regions “A”, “B” and “C”; see Fig. 1),
wherein the entirety of the component is made up of a same material (see Fig. 1A showing hash marks indicating the material of the syringe piston; although the piston may be laminated with resin film, the “component” in this case is the underlying syringe piston without the film), 
wherein the structure comprises a plurality of structural elements (i.e., multiple annular ridges; see Figs. 1A, 1B and 2) which are formed on the region “A” of the component, the plurality of structural elements being formed entirely of the material of the component (see Figs. 1A and 1B showing the ridges being made of the same material as the underlying component; see also para [0030] disclosing that the piston is rubber and the ridges are formed continuously and integrally on the exterior surface thereof), and the structure is constructed to reduce friction by a shape of the structure in the syringe (this limitation is interpreted to be functional, but the structure would reduce friction in an area between the ridges),
the plurality of structural elements being arranged on the component such that, with respect to a direction of movement of the component, the structural elements are perpendicular (see Figs. 1A, 1B and 2 showing consecutive ridges extending perpendicularly from the surface of the component), wherein the plurality of structural elements is a plurality of elevations (indicated by heights D1, D2 and D3; see Fig. 2), 
wherein the plurality of structural elements comprises at least two groups of structural elements (i.e., each ridge forms a “group” such that the component has three groups), 
wherein structural elements in each of the at least two groups of structural elements are homogeneous within a group of the at least two groups of structural elements (i.e., since each group comprises only a single ridge, the element within each group is per se homogenous), and 
wherein the structural elements of the at least two groups of structural elements differ with respect to at least one of the following features: a shape, a width, a height, a depth, or an orientation with respect to a direction of movement of the component in the syringe (i.e., each ridge, which forms a group, differs with respect to its outer diameter, and the diameters D1, D2 and D3 decrease in value, as shown in Fig. 2 and disclosed in para [0033]).
It is noted that Sudo does not appear to disclose:
a height of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm, and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe, 
wherein a spacing between consecutive structural elements is in a range of 10 μm to 1 mm.
Nakano discloses a component 13 (Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising a surface structure (i.e., combination of structural elements 24 and grooves 22; see Fig. 3) formed in a region 17 (Fig. 2) of the component, the region 17 being less than an entirety of the component (i.e., as shown in Fig. 2, the region 17 is only a portion of the entire component 15), 
the surface structure 17 comprises a plurality of structural elements 24 which are formed on the region of the component (as shown in Fig. 3), and the structure is constructed to reduce friction by a shape of the structure in the syringe (the structure as a whole, i.e., the combination of projections 24 and grooves 22, would reduce friction in the area where the grooves are located, since only the projections 24 are intended to contact the inner surface of the syringe; see Nakano at col. 7, lines 23-27; it appears that the structural elements illustrated in Nakano would perform the same function as claimed by Applicant as they are formed of the same structure as that which is claimed),
wherein the plurality of structural elements is a plurality of elevations (i.e., the structural elements 24 extend in the height “H” from the surface of the region 17), 
wherein a height (e.g., “H”) of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm (see col. 7, lines 18-19 disclosing the height “H” of the structural elements 24 being 1 μm to 10 μm, which falls within the claimed range) and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Nakano would perform this function as being the same structure as the claimed structural elements),
wherein a spacing (“W”) between the consecutive structural elements 24 is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
A skilled artisan would have found it obvious at the time of the invention to modify the height of a structural element of the plurality of structural elements to be within a range of 1 μm to 100 μm, and to modify a spacing between consecutive structural elements to be in a range of 10 μm to 1 mm, as taught in Nakano, in order to impart desirable sealing characteristics to the component against the inner barrel of the syringe (see Nakano at col. 2, lines 39-42; see also col. 3, lines 53-61; see also col. 7, lines 23-27).
Regarding claim 3, Sudo, in view of Nakano, discloses the component is a piston for the syringe (see Sudo, Fig. 1), and wherein said structure is arranged on said piston so that said structure is located opposite a casing of a cylinder for the syringe when said structure is inserted into the syringe (see Sudo, Figs. 1A, 1B and 2 showing the structure being arranged on the piston, which would be opposite a casing of the cylinder inside which the piston is located).
Regarding claim 4, Sudo, in view of Nakano, discloses that component is a seal for a piston of the syringe (the component is both a seal and a piston), and wherein the structure is arranged on the seal such that the structure is arranged in the syringe against a casing of a cylinder for the syringe (see Sudo, Figs. 1A, 1B and 2 showing the structure being arranged on the piston, which would be opposite a casing of the cylinder inside which the piston is located).
Regarding claim 6, Sudo, in view of Nakano discloses that each of the plurality of structural elements is a linear elevation, a punctiform elevation, an elevation with an elliptical design, or an elevation with a polygonal design (the elevation shown in Fig. 2 has a roughly elliptical shape).  
Regarding claim 7, Sudo, in view of Nakano, discloses that the plurality of structural elements are arranged regularly (see Fig. 2 showing a roughly equal spacing between the annular ridges defined by diameters D1, D2 and D3).
Regarding claim 9, it is noted that Sudo does not appear to disclose a width of a structural element of the plurality of structural elements is in a range of 10 μm to 100 um.
Nakano discloses that a width (“S”) of a structural element 24 of the plurality of structural elements is in a range of 10 μm to 100 μm (see col. 7, lines 21-23), disclosing that the width “S” is 3 μm to 50 μm, which includes values that fall within the claimed range).
A skilled artisan would have found it obvious at the time of the invention to modify the width of a structural element to be within a range of 10 μm to 100 μm, in order to impart desirable sealing characteristics to the component against the inner barrel of the syringe (see Nakano at col. 2, lines 39-42; see also col. 3, lines 53-61; see also col. 7, lines 23-27).
Regarding claim 13, Sudo, in view of Nakano, discloses a syringe comprising the component as claimed in claim 1 (see Sudo at paras [0045]-[0051] disclosing the provision of syringes having the component shown in the figures of Sudo).
A skilled artisan would have found it obvious at the time of the invention to modify the height of a structural element of the plurality of structural elements to be within a range of 1 μm to 100 μm, and to modify a spacing between consecutive structural elements to be in a range of 10 μm to 1 mm, as taught in Nakano, in order to impart desirable sealing characteristics to the component against the inner barrel of the syringe (see Nakano at col. 2, lines 39-42; see also col. 3, lines 53-61; see also col. 7, lines 23-27).
Regarding claim 15, Sudo discloses a component, i.e., a syringe piston without a laminated film (see Fig. 1) for a syringe, the component comprising: 
a friction reducing structure (made up of annular ridges “D”; see Fig. 1) formed in a region “A” (Fig. 1A) of the component, the region being less than an entirety of the component (i.e., the component is formed at least of regions “A”, “B” and “C”; see Fig. 1),
wherein the entirety of the component is made up of a same material (see Fig. 1A showing hash marks indicating the material of the syringe piston; although the piston may be laminated with resin film, the “component” in this case is the underlying syringe piston without the film), 
the friction-reducing structure having a plurality of structural elements (i.e., multiple annular ridges; see Figs. 1A, 1B and 2) having a plurality of structural elements, the structural elements comprising elevations disposed along an exterior of the component (see Fig. 1A, 1B and 2 showing the structural elements along an exterior of the piston), the structural elements being arranged on the component such that, with respect to a direction of movement of the component, the structural elements are perpendicular (see Figs. 1A, 1B and 2 showing consecutive ridges extending perpendicularly from the surface of the component), wherein the plurality of structural elements is a plurality of elevations (indicated by heights D1, D2 and D3; see Fig. 2), 
the entirety of the component being made up of a same material, the plurality of structural elements being formed entirely of the material of the component (see Figs. 1A and 1B showing the ridges being made of the same material as the underlying component; see also para [0030] disclosing that the piston is rubber and the ridges are formed continuously and integrally on the exterior surface thereof),
wherein the plurality of structural elements comprises at least two groups of structural elements (i.e., each ridge forms a “group” such that the component has three groups), 
wherein structural elements in each of the at least two groups of structural elements are homogeneous within a group of the at least two groups of structural elements (i.e., since each group comprises only a single ridge, the element within each group is per se homogenous), and 
wherein the structural elements of the at least two groups of structural elements differ with respect to at least one of the following features: a shape, a width, a height, a depth, or an orientation with respect to a direction of movement of the component in the syringe (i.e., each ridge, which forms a group, differs with respect to its outer diameter, and the diameters D1, D2 and D3 decrease in value, as shown in Fig. 2 and disclosed in para [0033]).
It is noted that Sudo does not appear to disclose:
a height of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm, and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe, 
wherein a spacing between consecutive structural elements is in a range of 10 μm to 1 mm.
Nakano discloses a component 13 (Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising a surface structure (i.e., combination of structural elements 24 and grooves 22; see Fig. 3) formed in a region 17 (Fig. 2) of the component, the region 17 being less than an entirety of the component (i.e., as shown in Fig. 2, the region 17 is only a portion of the entire component 15), 
the surface structure 17 comprises a plurality of structural elements 24 which are formed on the region of the component (as shown in Fig. 3), and the structure is constructed to reduce friction by a shape of the structure in the syringe (the structure as a whole, i.e., the combination of projections 24 and grooves 22, would reduce friction in the area where the grooves are located, since only the projections 24 are intended to contact the inner surface of the syringe; see Nakano at col. 7, lines 23-27; it appears that the structural elements illustrated in Nakano would perform the same function as claimed by Applicant as they are formed of the same structure as that which is claimed),
wherein the plurality of structural elements is a plurality of elevations (i.e., the structural elements 24 extend in the height “H” from the surface of the region 17), 
wherein a height (e.g., “H”) of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm (see col. 7, lines 18-19 disclosing the height “H” of the structural elements 24 being 1 μm to 10 μm, which falls within the claimed range) and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Nakano would perform this function as being the same structure as the claimed structural elements),
wherein a spacing (“W”) between the consecutive structural elements 24 is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
A skilled artisan would have found it obvious at the time of the invention to modify the height of a structural element of the plurality of structural elements to be within a range of 1 μm to 100 μm, and to modify a spacing between consecutive structural elements to be in a range of 10 μm to 1 mm, as taught in Nakano, in order to impart desirable sealing characteristics to the component against the inner barrel of the syringe (see Nakano at col. 2, lines 39-42; see also col. 3, lines 53-61; see also col. 7, lines 23-27).
Regarding claim 16, Sudo discloses a syringe (see paras [0044]-[0051] disclosing pre-filled syringes, comprising: 
a cylinder (see para [0049] disclosing syringe barrels);
a piston (see para [0050] disclosing the exemplary pistons described above) movably disposed in the cylinder;
and a friction reducing structure (made up of annular ridges “D”; see Fig. 1) formed on the exterior of the piston, the friction reducing structure comprising a plurality of elevations (indicated by heights D1, D2 and D3; see Fig. 2),
the plurality of elevations being arranged on a region “A” (Fig. 1A) of the cylinder or piston (see Figs. 1A, 1B and 2 showing the elevations arranged on the piston), the region being less than an entirely of the cylinder or piston the region being less than an entirety of the component (i.e., the component is formed at least of regions “A”, “B” and “C”; see Fig. 1), such that, with respect to a direction of movement of the piston, the structural elements are perpendicular (see Figs. 1A, 1B and 2 showing the perpendicularly arranged elements relative to the longitudinal axis of the piston), the entirety of the piston or cylinder being made up of a same material (see Fig. 1A showing hash marks indicating the material of the syringe piston; although the piston may be laminated with resin film, the “component” in this case is the underlying syringe piston without the film), 
the plurality of elevations being formed entirely of the material of the piston or cylinder (see Figs. 1A and 1B showing the ridges being made of the same material as the piston; see also para [0030] disclosing that the piston is rubber and the ridges are formed continuously and integrally on the exterior surface thereof),
wherein the plurality of structural elements comprises at least two groups of structural elements (i.e., each ridge forms a “group” such that the component has three groups), 
wherein structural elements in each of the at least two groups of structural elements are homogeneous within a group of the at least two groups of structural elements (i.e., since each group comprises only a single ridge, the element within each group is per se homogenous), and 
wherein the structural elements of the at least two groups of structural elements differ with respect to at least one of the following features: a shape, a width, a height, a depth, or an orientation with respect to a direction of movement of the component in the syringe (i.e., each ridge, which forms a group, differs with respect to its outer diameter, and the diameters D1, D2 and D3 decrease in value, as shown in Fig. 2 and disclosed in para [0033]).
It is noted that Sudo does not appear to disclose:
a height of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm, and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe, 
wherein a spacing between consecutive structural elements is in a range of 10 μm to 1 mm.
Nakano discloses a component 13 (Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising a surface structure (i.e., combination of structural elements 24 and grooves 22; see Fig. 3) formed in a region 17 (Fig. 2) of the component, the region 17 being less than an entirety of the component (i.e., as shown in Fig. 2, the region 17 is only a portion of the entire component 15), 
the surface structure 17 comprises a plurality of structural elements 24 which are formed on the region of the component (as shown in Fig. 3), and the structure is constructed to reduce friction by a shape of the structure in the syringe (the structure as a whole, i.e., the combination of projections 24 and grooves 22, would reduce friction in the area where the grooves are located, since only the projections 24 are intended to contact the inner surface of the syringe; see Nakano at col. 7, lines 23-27; it appears that the structural elements illustrated in Nakano would perform the same function as claimed by Applicant as they are formed of the same structure as that which is claimed),
wherein the plurality of structural elements is a plurality of elevations (i.e., the structural elements 24 extend in the height “H” from the surface of the region 17), 
wherein a height (e.g., “H”) of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm (see col. 7, lines 18-19 disclosing the height “H” of the structural elements 24 being 1 μm to 10 μm, which falls within the claimed range) and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Nakano would perform this function as being the same structure as the claimed structural elements),
wherein a spacing (“W”) between the consecutive structural elements 24 is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
A skilled artisan would have found it obvious at the time of the invention to modify the height of a structural element of the plurality of structural elements to be within a range of 1 μm to 100 μm, and to modify a spacing between consecutive structural elements to be in a range of 10 μm to 1 mm, as taught in Nakano, in order to impart desirable sealing characteristics to the component against the inner barrel of the syringe (see Nakano at col. 2, lines 39-42; see also col. 3, lines 53-61; see also col. 7, lines 23-27).
Regarding claim 17, Sudo discloses a component, i.e., a syringe piston without a laminated film (see Fig. 1) for a syringe, the component comprising: 
a surface structure (made up of annular ridges “D”; see Fig. 1) formed in a region “A” (Fig. 1A) of the component, 
wherein the entirety of the component is made up of a same material (see Fig. 1A showing hash marks indicating the material of the syringe piston; although the piston may be laminated with resin film, the “component” in this case is the underlying syringe piston without the film), 
the surface structure comprising a plurality of structural elements (i.e., multiple annular ridges; see Figs. 1A, 1B and 2) formed on the region “A” of the component, the region being less than the entirety of the component (i.e., the component is formed at least of regions “A”, “B” and “C”; see Fig. 1),
and the structure is constructed to reduce friction by a shape of the structure in the syringe (this limitation is interpreted to be functional; it appears that the structure would perform this function by reducing friction in the spaces between the structural elements),
the plurality of structural elements being arranged on the component such that, with respect to a direction of movement of the component, the structural elements are perpendicular (see Figs. 1A, 1B and 2 showing consecutive ridges extending perpendicularly from the surface of the component and being indicated by heights D1, D2 and D3), 
the plurality of structural elements being formed entirely of the material of the component (see Figs. 1A and 1B showing the ridges being made of the same material as the underlying component; see also para [0030] disclosing that the piston is rubber and the ridges are formed continuously and integrally on the exterior surface thereof),
wherein the plurality of structural elements comprises at least two groups of structural elements (i.e., each ridge forms a “group” such that the component has three groups), 
wherein structural elements in each of the at least two groups of structural elements are homogeneous within a group of the at least two groups of structural elements (i.e., since each group comprises only a single ridge, the element within each group is per se homogenous), and 
wherein the structural elements of the at least two groups of structural elements differ with respect to at least one of the following features: a shape, a width, a height, a depth, or an orientation with respect to a direction of movement of the component in the syringe (i.e., each ridge, which forms a group, differs with respect to its outer diameter, and the diameters D1, D2 and D3 decrease in value, as shown in Fig. 2 and disclosed in para [0033]).
It is noted that Sudo does not appear to disclose:
a height of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm, and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe, 
wherein a spacing between consecutive structural elements is in a range of 10 μm to 1 mm.
Nakano discloses a component 13 (Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising a surface structure (i.e., combination of structural elements 24 and grooves 22; see Fig. 3) formed in a region 17 (Fig. 2) of the component, the region 17 being less than an entirety of the component (i.e., as shown in Fig. 2, the region 17 is only a portion of the entire component 15), 
the surface structure 17 comprises a plurality of structural elements 24 which are formed on the region of the component (as shown in Fig. 3), and the structure is constructed to reduce friction by a shape of the structure in the syringe (the structure as a whole, i.e., the combination of projections 24 and grooves 22, would reduce friction in the area where the grooves are located, since only the projections 24 are intended to contact the inner surface of the syringe; see Nakano at col. 7, lines 23-27; it appears that the structural elements illustrated in Nakano would perform the same function as claimed by Applicant as they are formed of the same structure as that which is claimed),
wherein the plurality of structural elements is a plurality of elevations (i.e., the structural elements 24 extend in the height “H” from the surface of the region 17), 
wherein a height (e.g., “H”) of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm (see col. 7, lines 18-19 disclosing the height “H” of the structural elements 24 being 1 μm to 10 μm, which falls within the claimed range) and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Nakano would perform this function as being the same structure as the claimed structural elements),
wherein a spacing (“W”) between the consecutive structural elements 24 is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
A skilled artisan would have found it obvious at the time of the invention to modify the height of a structural element of the plurality of structural elements to be within a range of 1 μm to 100 μm, and to modify a spacing between consecutive structural elements to be in a range of 10 μm to 1 mm, as taught in Nakano, in order to impart desirable sealing characteristics to the component against the inner barrel of the syringe (see Nakano at col. 2, lines 39-42; see also col. 3, lines 53-61; see also col. 7, lines 23-27).
Regarding claim 18, Sudo discloses a component, i.e., a syringe piston without a laminated film (see Fig. 1) for a syringe, the component comprising: 
a surface structure (made up of annular ridges “D”; see Fig. 1) formed in a region “A” (Fig. 1A) of the component, 
wherein the entirety of the component is made up of a same material (see Fig. 1A showing hash marks indicating the material of the syringe piston; although the piston may be laminated with resin film, the “component” in this case is the underlying syringe piston without the film), 
the surface structure comprising a plurality of structural elements (i.e., multiple annular ridges; see Figs. 1A, 1B and 2) formed on the region “A” of the component, the region being less than the entirety of the component (i.e., the component is formed at least of regions “A”, “B” and “C”; see Fig. 1),
and the structure is constructed to reduce friction by a shape of the structure in the syringe (this limitation is interpreted to be functional; it appears that the structure would perform this function by reducing friction in the spaces between the structural elements),
the plurality of structural elements being arranged on the component such that, with respect to a direction of movement of the component, the structural elements are perpendicular (see Figs. 1A, 1B and 2 showing consecutive ridges extending perpendicularly from the surface of the component and being indicated by heights D1, D2 and D3), 
the plurality of structural elements being formed entirely of the material of the component (see Figs. 1A and 1B showing the ridges being made of the same material as the underlying component; see also para [0030] disclosing that the piston is rubber and the ridges are formed continuously and integrally on the exterior surface thereof),
wherein the component is a piston (see Fig. 1) for the syringe and the surface structure is arranged on the piston so that in the syringe the surface structure is opposite a shell of the cylinder for the syringe (see Sudo, Figs. 1A, 1B and 2 showing the structure being arranged on the piston, which would be opposite a casing of the cylinder inside which the piston is located),
wherein the plurality of structural elements comprises at least two groups of structural elements (i.e., each ridge forms a “group” such that the component has three groups), 
wherein structural elements in each of the at least two groups of structural elements are homogeneous within a group of the at least two groups of structural elements (i.e., since each group comprises only a single ridge, the element within each group is per se homogenous), and 
wherein the structural elements of the at least two groups of structural elements differ with respect to at least one of the following features: a shape, a width, a height, a depth, or an orientation with respect to a direction of movement of the component in the syringe (i.e., each ridge, which forms a group, differs with respect to its outer diameter, and the diameters D1, D2 and D3 decrease in value, as shown in Fig. 2 and disclosed in para [0033]).
It is noted that Sudo does not appear to disclose:
a height of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm, and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe, 
wherein a spacing between consecutive structural elements is in a range of 10 μm to 1 mm.
Nakano discloses a component 13 (Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising a surface structure (i.e., combination of structural elements 24 and grooves 22; see Fig. 3) formed in a region 17 (Fig. 2) of the component, the region 17 being less than an entirety of the component (i.e., as shown in Fig. 2, the region 17 is only a portion of the entire component 15), 
the surface structure 17 comprises a plurality of structural elements 24 which are formed on the region of the component (as shown in Fig. 3), and the structure is constructed to reduce friction by a shape of the structure in the syringe (the structure as a whole, i.e., the combination of projections 24 and grooves 22, would reduce friction in the area where the grooves are located, since only the projections 24 are intended to contact the inner surface of the syringe; see Nakano at col. 7, lines 23-27; it appears that the structural elements illustrated in Nakano would perform the same function as claimed by Applicant as they are formed of the same structure as that which is claimed),
wherein the plurality of structural elements is a plurality of elevations (i.e., the structural elements 24 extend in the height “H” from the surface of the region 17), 
wherein a height (e.g., “H”) of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm (see col. 7, lines 18-19 disclosing the height “H” of the structural elements 24 being 1 μm to 10 μm, which falls within the claimed range) and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Nakano would perform this function as being the same structure as the claimed structural elements),
wherein a spacing (“W”) between the consecutive structural elements 24 is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
A skilled artisan would have found it obvious at the time of the invention to modify the height of a structural element of the plurality of structural elements to be within a range of 1 μm to 100 μm, and to modify a spacing between consecutive structural elements to be in a range of 10 μm to 1 mm, as taught in Nakano, in order to impart desirable sealing characteristics to the component against the inner barrel of the syringe (see Nakano at col. 2, lines 39-42; see also col. 3, lines 53-61; see also col. 7, lines 23-27).
Regarding claim 21, Nakano discloses that the component is a single, integrated component made entirely of a single material (see Fig. 1 showing the piston, not including the lamination film, being made of the same material; see also para [0030] disclosing that the piston is rubber and the ridges are formed continuously and integrally on the exterior surface thereof).

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (U.S. Pat. 6,972,006 B2) in view of Araki et al (U.S. Pat/ 8,105,294 B2, hereinafter “Araki”).
Regarding claim 1, Ferguson discloses 1 a component, such as a barrel 432 (see Fig. 4d) for a syringe, the component comprising: 
a surface structure (encompassing ridges 433 and nubs 434; see Fig. 4d) formed in a region of the component, 
the region being less than an entirety of the component (see Fig. 3d showing proximal and distal ends of the component where the surfaces structure is absent), 
wherein the structure comprises a plurality of structural elements (each of the ridges 433 and the nubs 434) which are formed on the region of the component, and the structure is constructed to reduce friction by a shape of the structure in the syringe (i.e., the area between the structure is subjected to less friction by a piston than the surface of the structural elements), 
the plurality of structural elements being arranged on the component such that, with respect to a direction of movement of the component, the structural elements are perpendicular (see Fig. 4d showing the structural elements extending radially into the cylinder 432 of the barrel in a manner perpendicular to the longitudinal axis of the component along which the component can move), 
wherein the plurality of structural elements is a plurality of elevations (see Fig. 4d showing the ridges 433 and nubs 434 extending a height radially inwardly into the barrel), 
wherein the plurality of structural elements comprises at least two groups of structural elements (such as a group of ridges 433 and a group of nubs 434; see Fig. 4d), 
and wherein the structural elements of the at least two groups of structural elements differ with respect to at least one of the following features: a shape, a width, a height, a depth, or an orientation with respect to a direction of movement of the component in the syringe (see Fig. 4d showing that the group of ridges 433 has a different shape than the group of nubs 434).
It is noted that Ferguson does not explicitly disclose that the wherein structural elements in each of the at least two groups (i.e., group of ridges 433 and group of nubs 434) of structural elements are homogeneous within a group of the at least two groups of structural elements (the ridges 433 appear to be homogenous, but in Fig. 4d, the nubs 434 are varying in size).
However, Ferguson teaches that the nubs 434 vary in size in order to provide feedback that changes in magnitude as a gasket 431 is passed over them, but suggests that they need not be in such a configuration; see col. 5, lines 40-45 and col. 7, lines 4-6).
A skilled artisan would have found it obvious to modify the nubs so that they are homogenous, i.e., having the same size, when it is not desired to provide a changing magnitude of the tactile feedback when the piston is passed over the group of nubs 434, with a reasonable expectation of success as a matter of design choice.
Further, it is noted that Ferguson does not appear to disclose 
That the entirety of the component is made up of a same material, and the plurality of structural elements being formed entirely of the material of the component. 
Araki discloses a component for a syringe, having structural elements CB1 and CB2 (see Fig. 7A, 7C) formed as ridges/nubs that appear to be made of the same material as the rest of the component (i.e., the ridges/nubs appear to be made of the same material as the barrel 11 itself; see Fig. 7C). Further, Araki discloses that the component can be molded (see Fig. 3), which further underscores that the ridges/nubs are made by a process of molding rather than attaching different materials to the interior surface of the component.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Ferguson so that the entirety of the component is made up of a same material, and the plurality of structural elements being formed entirely of the material of the component, in order to improve the simplicity of manufacturing by, for instance, molding the device as one material instead of requiring structural elements to be adhered or fixed to the interior of the component.
Further, Ferguson, in view of Araki, does not appear to disclose that a height of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm, and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe,
wherein a spacing between consecutive structural elements is in a range of 10 μm to 1 mm.
However, Ferguson teaches that the size, number and position of the ridges 433 and the nubs 434 can be designed as needed to provide feedback to a user or machine-interfaced sensor (see col. 7, lines 7-14). Accordingly, the size, number and position of the structural elements is a result-effective variable for which it would have been obvious at the time of the invention to choose the claimed values with a reasonable expectation of success depending on the desired amount of feedback (a factor of the height of the structural elements) and the frequency of the feedback (a factor of the spacing between structural elements). Further, Applicant has not disclosed that these values solve a stated problem or are critical to the invention.
Regarding claim 2, Ferguson shows that the component is a cylinder 32 for the syringe, and said structure is located on an inner side of a casing of the cylinder (see Fig. 4d).

Response to Arguments
Applicant's arguments in the Remarks on 08/09/2022 have been considered, but are moot in view of the new grounds of rejection. These grounds of rejection have been modified as necessitated by the amendments to independent claims 1, 15, 16, 17 and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/09/2022